Citation Nr: 9910929	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-10 926	)	DATE
	)
	)

From the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently expanded his claim for service connection to 
include for an acquired psychiatric disorder, which has been 
denied.  The veteran timely appealed these determinations to 
the Board.  During the course of this appeal, the claims 
folder was transferred to the Winston-Salem, North Carolina 
RO.

As a preliminary matter, the Board observes that, in April 
1986, the Board denied service connection for a psychiatric 
disability, to include PTSD.  Thereafter, in February 1993, 
the Board denied the veteran's application to reopen his 
claim for service connection for a psychiatric disorder on 
the basis that the veteran had not submitted a well-grounded 
claim.  In May 1994 decision, the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court) affirmed the Board's 
February 1993 determination.  As such, the Board must 
initially determine whether the veteran presented new and 
material evidence sufficient to reopen his claim for service 
connection for PTSD because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Accordingly, the Board has recharacterized 
the issue on the title page to reflect this consideration.

In statements received at the RO in July and August 1997 as 
well as in December 1998, the veteran asserted informal 
claims of entitlement to Department of Veterans Affairs 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  In addition, in written argument dated 
in July 1998, the veteran's representative asserted an 
informal application to reopen a claim for service connection 
for a cardiovascular disorder, to include hypertension.  
These claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1986 decision, the Board denied service 
connection for psychiatric disability, including PTSD; with 
respect to PTSD, the Board found that the veteran was not 
shown to have that condition.

2.  In a February 1993 decision, the Board denied the 
veteran's application to reopen his claim for service 
connection for a psychiatric disorder on the ground that he 
had not submitted a well-grounded claim because he had no 
current psychiatric disorder.  That determination was 
affirmed by the Court in May 1994.

3.  New evidence has been added to the record since the 
February 1993 Board decision that is relevant and probative, 
and, when viewed in conjunction with the evidence previously 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The Board's February 1993 decision that denied service 
connection for a psychiatric disorder, including PTSD, which 
was affirmed by the Court in May 1994, is final; the veteran 
did not file a Notice of Appeal to the Court's decision.  
38 U.S.C.A. §§  5108, 7104, 7291, 7292 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder has been submitted; the requirements to 
reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In April 1986, the Board denied service connection for a 
psychiatric disorder, to include PTSD.  In that decision, the 
Board specifically found that the veteran was not shown to 
have PTSD.  Thereafter, in February 1993, the Board denied 
the veteran's application to reopen his claim for service 
connection for a psychiatric disorder on the basis that his 
claim for service connection was not well grounded.  In doing 
so, the Board noted that the veteran had never been diagnosed 
as having a chronic psychiatric disability.  The Board's 
February 1993 determination was affirmed by the Court in May 
1994.  In doing so, the Court pointed out that there was no 
evidence that the veteran currently had a psychiatric 
disorder.

At the time of the February 1993 Board decision (and the May 
1994 Court decision that affirmed it), the evidence included 
the veteran's service medical records; VA and private medical 
records and reports, dated from December 1984 to January 
1991; the transcript of the October 1992 hearing before a 
Member of the Board that was conducted in Washington, DC; and 
statements of the veteran.

The service medical records are silent for any complaints of 
or treatment for any psychiatric problems and his service 
separation examination was negative for this disability.  
Further, the VA and private medical records and reports then 
of record reflect that the veteran was diagnosed on numerous 
occasions as having a personality disorder; he was also 
diagnosed as suffering from anxiety, an adjustment disorder 
with anxious mood, and mild mental retardation.  The records 
are negative for a diagnosis of PTSD.

In August 1995, the veteran submitted an informal application 
to reopen his claim for service connection for an acquired 
psychiatric disorder, to include PTSD (initially, the veteran 
claimed only service connection for PTSD, but later expanded 
the issue to include other psychiatric impairment).  The 
denial of the request to reopen culminated in the current 
appeal.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on the 
issues here.  When the Board disallows a claim, the 
disallowance is final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1998). (Here, although 
the veteran filed an appeal with the Court, as the Court 
affirmed the decision, for reopening purposes, the February 
1993 Board decision is still "final.")  If, however, new 
and material evidence is presented or secured with respect to 
a claim which has been finally disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

Evidence associated with the claims file since the Board's 
February 1993 decision, the last final agency determination 
for reopening purposes, includes a July 1994 VA outpatient 
psychiatric evaluation report; December 1995 and January 1998 
VA examination reports; private medical records, dated from 
October to November 1996; and statements of the veteran.  In 
addition, the veteran submitted duplicates of the medical 
reports that were of record and were considered by the Court 
at the time of its May 1994 decision.

Of particular significance is the December 1995 VA 
psychiatric examination report.  In that report, the 
physician indicated that, in the absence of the veteran's 
prior psychiatric records, establishing a current diagnosis 
was difficult.  However, his statement that the veteran 
"apparently became symptomatic [nerves] during service" 
suggests that the veteran's psychiatric disorder had its 
onset during service.  With respect to the specific diagnosis 
of that disorder, the physician stated that "[a]lthough some 
data suggest schizophrenia, his limited intelligence and poor 
social cultural background may well contribute to his 
symptoms, so that I beli[e]ve the diagnosis of psychotic 
disorder, [not otherwise specified] is the most 
appropriate."  This report constitutes evidence that bears 
directly and substantially upon the specific matter under 
consideration because it tends to show a nexus between a 
possible acquired psychiatric disorder and the veteran's 
period of service.  As such, this evidence is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Thus, the Board concludes that new and material evidence has 
been added to the record, the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD is reopened.  As the veteran's case will now be 
considered on a de novo basis (as the RO did), there is no 
prejudice to the veteran in the Board applying the laws and 
regulations regarding finality and reopening of previously 
denied claims (despite the fact that such laws and 
regulations were not provided to the veteran in any Statement 
of, or Supplemental Statement, of the Case during the 
pendency of the appeal).  

ORDER

The application to reopen the claim for service connection 
for an acquired psychiatric disorder, to include PTSD, is 
granted, and the claim is hereby reopened.



REMAND

Because the December 1995 VA examiner's opinion tends to show 
that the veteran currently has an acquired psychiatric 
disorder that may have had its onset during service, his 
claim for service connection for this disorder is well-
grounded, i.e. he has (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  See also Winters v West, 
12 Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  As such, the duty to assist the 
veteran in developing the facts pertinent to his claim, to 
include having him undergo examination and to obtain an 
opinion as to the etiology of the veteran's acquired 
psychiatric disorder, is invoked.  See 38 U.S.C.A. § 5107(a); 
Epps,126 F.3d at 1468; Lathan v. Brown, 7 Vet. App. 204, 208 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Here, the December 1995 examination constitutes the RO's 
attempt to obtain an opinion as to the etiology of the 
veteran's disorder (notwithstanding that the RO ultimately 
denied the claim as not well grounded).  However, inasmuch as 
that examiner clearly indicated that he did not have the 
benefit of reviewing the veteran's claims folder prior to the 
preparation of his report, the Board concludes that further 
development is warranted.  Specifically, on remand, the RO 
should request that the physician who conducted the December 
1995 VA psychiatric examination review the claims folder and 
provide a supplemental opinion as to the etiology of the 
veteran's psychiatric disorder.  In the event that that 
physician is unavailable or unable to provide the requested 
information, examination and opinion by another psychiatrist 
should be sought.

In light of the foregoing, the Board hereby REMANDS the case 
for the following actions:

1.  The RO should request that the 
examiner who prepared the December 1995 
VA psychiatric examination report review 
the claims folder for a further opinion.  
The claims file, to include a complete 
copy of this REMAND, must be provided to 
and be reviewed by that examiner.  
Subsequent to his review of the claims 
folder, it is requested that the 
physician offer an opinion as to the 
current psychiatric diagnosis/es for any 
current psychiatric impairment, explain 
the basis for each such diagnosis, and 
comment upon the relationship, if any, 
between any diagnosed disorder and the 
veteran's period of military service.  
The examiner should specifically comment 
upon his previous statement that the 
veteran apparently became symptomatic 
during service.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, he should clearly so state.  
Otherwise, the physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.  

2.  If the physician who prepared the 
December 1995 VA psychiatric examination 
report is not available, or if he 
indicates that he is unable to provide 
the requested information with any degree 
of medical certainty, the veteran should 
be scheduled to undergo another 
psychiatric examination in full 
accordance with the instructions set 
forth above to assess the nature and 
etiology of all current psychiatric 
impairment found to be present.  Again, 
the claims file, to include a complete 
copy of this REMAND, must be provided to 
and be reviewed by the examiner.  The 
examiner should report all psychiatric 
diagnoses found to be present.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
current diagnostic criteria are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the in-service 
stressful experiences identified above.  
Similarly, if a diagnosis of another type 
of psychiatric disorder is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and the 
veteran's period of military service.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  The RO should review the 
opinion/examination report to determine 
if it is in compliance with this REMAND.  
If deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

